DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 

Response to Amendment
Amendment filed 12/11/2020 has been entered and fully considered. Claims 16-29 and 32-36 are pending. Claims 30 and 31 are cancelled. Claims 32-36 are withdrawn. Claims 16 and 17 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
Applicant argues that Tucker’s heater is wound around the wick, and is thus not flat-shaped as now required in the proposed amendments of claim 16. 
Examiner notes that the “flat-shaped” heating element was part of a list of heating elements in previously presented claim 17. The proposed amendments to claim 16 now explicitly require that the heating element is flat-shaped. As a result, the scope of claim 16 has been materially changed and will be addressed in this Official Correspondence. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant published paragraph [0012] defines “flat-shaped” as extending substantially in a single plane, and is distinct from a dome shape and bridge shape. Thus, the limitations presented in claim 17 necessarily remove the “flat-shaped” heater of claim 16 and change the shape to an entirely different and distinct structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2013/0319407) in view of THORENS et al. (US 2009/0272379), MIRONOV (US 2017/0027233) and SMITH et al. (US 2014/0261493)
With respect to claim 16, LIU discloses an electronic cigarette comprising a liquid storage portion, 3, (Paragraph [0062]) capable of storing a liquid; a fluid permeable heating element, 212 and 211 (Paragraphs [0050], [0056]-[0060]) comprising a first surface and a second surface. 
As seen in figure 9, the first end of the fluid permeable heating element is the surface contacting 232, and is capable of receiving a liquid, and the second surface is arranged opposite the first end (i.e., downstream surface) capable of releasing the liquid in vaporized form (Paragraphs [0050], [0052], [0054], [0060], [0066], and [0067]; Figure 9). The second surface is capable of releasing the vapor merely by blowing into the mouthpiece (Figure 4; Paragraphs [0063]-[0068). 
The device further comprises a liquid guide piece, 23, having a first elongated end, 231, and a second elongated end, 232, the first elongated end extending into the liquid storage portion and contacting the liquid, the second end contacting the first surface of the heating element 
LIU does not explicitly disclose that the liquid guide piece is a capillary body. THORENS et al. discloses that the liquid guide piece, 207, is a capillary wick that can accommodate different liquid physical properties such as density, viscosity, surface tension and vapor pressure while delivering the required amount of liquid to the heating coil (Paragraphs [0048], [0044]) and also prevents oxygen from entering the liquid storage portion (Paragraphs [0007] and [0008]) The wick further includes filaments that are longitudinally aligned with the smoking system (Paragraph [0025]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the liquid guide piece of LIU as a capillary wick with longitudinally aligned fibers/filaments, as taught by THORENS et al. so that the liquid can be guided to the heater via capillary action and can accommodate different liquid physical properties such as density, viscosity, surface tension and vapor pressure while delivering the required amount of liquid to the heating coil, in addition to preventing oxygen from entering the liquid storage portion. 
LIU does not explicitly disclose that the fluid permeable heating element is flat shaped. MIRONOV discloses that the heater includes a plurality of metal (Paragraph [0015]) traces (Figures 5 and 6; Paragraphs [0023], [0024]) (e.g., electrically conductive filaments). The heater is planar (Paragraph [0013]) and allows for heating of the liquid without the need for solder or other bonding element. Thereby forming a device that is simple, inexpensive and robust (Paragraph [0016]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heating element of LIU as a 
LIU does not explicitly disclose that the capillary body comprises fibers in a direction perpendicular to the plane of the heating element, at a first end of the capillary body, and parallel to the plane of the heating element at a second end of the capillary body. SMITH et al. discloses that the filaments of the wick may also be aligned transversely to the longitudinal direction of the smoking article and ensures that the wick is always wet in the area of the heater (Paragraphs [0036] and [0037]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to incorporate transverse filaments in the wick of LIU as taught by SMITH et al. so that the wick is always wet in the area of the heater. 
THORENS et al. discloses that the wick contains filaments aligned in the longitudinal direction. Thus, with the teachings of THORENS et al. and SMITH et al., the wick comprises both longitudinally and transversely aligned fibers. The flat heater of MIRONOV is transverse to the longitudinal direction of the smoking device (Figure 6). Thus, the wick of modified LIU comprises fibers that are both parallel and perpendicular to the plane of the heater at both ends of the wick thereof. Moreover, the transvers filaments of the wick are implicitly at least partially aligned with the conducive filaments of MIRONOV either as a tangent to the coil, or as aligned in the same plane. 
With respect to claim 18, LIU discloses that the first elongated end has the shape of a column and the second end has the shape of a cone (Paragraph [0059]). The scope of column and cone implicitly include round shapes. Even if not, LIU discloses that the first elongated end fits through a round duct, 2261 (Paragraph [0057]; Figure 8). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to 
With respect to claim 19, the courts have generally held that where the only difference between the prior art and the claims is a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct. See, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04, IV, A. 
In the instant case, both LIU and the instant invention provide a flared end on the capillary body on the second end. The difference between the prior art capillary body and the claimed capillary body is the relative cross-sectional areas between the first end and the second end of the capillary bodies. Both devices have the ability to transfer liquid from the liquid storage portion to the heater. Thus, the claimed relative dimensions of the cross sectional area of the second end compared to the first being a factor of 1.1 to 20 would not perform differently than the prior art device if so scaled and is prima facie  obvious. Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the capillary body of LIU with a second end having a cross sectional area greater than the cross sectional area of the first end by a factor of 1.1-20, for at least the purpose of providing an effusion end that can more evenly disperse the liquid over the liquid storage member, 223, liquid-soakage member, 224 and heating member of LIU, and to achieve good results for guiding the liquid (Paragraphs [0051] and [0059]). 
With respect to claim 20 the courts have generally held that where the only difference between the prior art and the claims is a recitation of the relative dimensions of the claimed In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04, IV, A. 
In the instant case, both LIU and the instant invention provide a flared end on the capillary body on the second end. The difference between the prior art capillary body and the claimed capillary body is the relative cross-sectional areas between the first end and the second end of the capillary bodies. Both devices have the ability to transfer liquid from the liquid storage portion to the heater. Thus, the claimed relative dimensions of the cross sectional area of the second end compared to the first being a factor of 2 to 15 would not perform differently than the prior art device if so scaled and is prima facie  obvious. Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the capillary body of LIU with a second end having a cross sectional area greater than the cross sectional area of the first end by a factor of 2-15, for at least the purpose of providing an effusion end that can more evenly disperse the liquid over the liquid storage member, 223, liquid-soakage member, 224 and heating member of LIU, and to achieve good results for guiding the liquid (Paragraphs [0051] and [0059]). 
With respect to claim 21, the courts have generally held that where the only difference between the prior art and the claims is a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct. See, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied,
In the instant case, both LIU and the instant invention provide a flared end on the capillary body on the second end. The difference between the prior art capillary body and the claimed capillary body is the relative cross-sectional areas between the first end and the second end of the capillary bodies. Both devices have the ability to transfer liquid from the liquid storage portion to the heater. Thus, the claimed relative dimensions of the cross sectional area of the second end compared to the first being a factor of 3-10 would not perform differently than the prior art device if so scaled and is prima facie  obvious. Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the capillary body of LIU with a second end having a cross sectional area greater than the cross sectional area of the first end by a factor of 3-10, for at least the purpose of providing an effusion end that can more evenly disperse the liquid over the liquid storage member, 223, liquid-soakage member, 224 and heating member of LIU, and to achieve good results for guiding the liquid (Paragraphs [0051] and [0059]). 
With respect to claim 22, MIRONOV discloses that the heating element is round (Figure 5). 
With respect to claim 23, MIRONOV discloses that the heating element comprises a rectangular shape (Figure 9). 
With respect to claims 24-26, LIU discloses that the second end of the capillary body is shaped to abut the top surface of the liquid storage member, 223 (Figure 9; Paragraph [0059]) which is cylindrical (Paragraph [0013]) and houses the heater (Paragraphs [0050]-[0060]). While LIU appears to cover the entirety of the first surface of the heating element, it isn’t explicitly disclosed as such. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to size the second end of the capillary body to fully 
With respect to claim 29, LIU discloses that the capillary body is fiber (Paragraph [0015]). 

_________________________________________________________________________
Claims 27,  and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2013/0319407) in view of THORENS et al. (US 2009/0272379), MIRONOV (US 2017/0027233) and SMITH et al. (US 2014/0261493) as applied to claims 16-26 and 29  above, and further in view of TUCKER et al. (US 2013/0213419).
With respect to claims 27 and 28, modified LIU does not explicitly disclose that the heating element is comprised of a mesh of electrically conductive filaments. TUCKER et al. discloses that the heater comprises a mesh of electrically conductive filaments (Paragraphs [0028], [0033]-[0038]) and has the capacity to provide a larger amount of aerosol (Paragraph [0036]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heating element of modified LIU as a mesh of electrically conductive filaments, as taught by TUCKER et al., so that it has the capacity to provide a larger amount of aerosol. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.